Citation Nr: 1737915	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability, to include spondylolisthesis with degenerative disc disease, status post laminectomy with disc fusion, status post disc replacement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran testified in December 2013 before the undersigned. A transcript of the hearing is associated with the claims file. 

The Board remanded the Veteran's claim for further development in August 2014 and, in a May 2015 decision, granted the Veteran's request to reopen a claim of entitlement to service connection for a back disability.  The Board, however, denied entitlement to service connection on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand.  The Board again remanded the claim for further development in March 2016. The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016 the Veteran was provided with a VA examination to assess the nature and etiology of his back disorder. Unfortunately, the August 2016 report does not comply with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In pertinent part, the March 2016 Board remand directed that a VA examiner should list the Veteran's current back disorder diagnoses, and should provide an opinion as to the etiology of each diagnosed disorder. The August 2016 examiner diagnosed spondylolisthesis as well as degenerative arthritis of the lumbar spine. However, the examiner's opinion only addressed the etiology of spondylolisthesis. As such remand is warranted to obtain an opinion addressing the etiology of lumbar degenerative arthritis in compliance with the prior remand directives. 

Additionally, treatment records during the appeal period note that the Veteran has been diagnosed with multilevel degenerative disc disease. The August 2016 examiner did not expressly provide an opinion as to whether degenerative disc disease was distinct from spondylolisthesis, and no opinion addressing the etiology of degenerative disc disease has been offered. As such, this question should be addressed as well. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment for the appellant's back disorder from the Denver and New Mexico VA Health Care System since March 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2. Thereafter, provide the examiner who conducted the August 2016 VA spine examination access the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriately qualified examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:

a) Are any changes warranted with regard to the August 2016 examiner's conclusion that there was less than a 50 percent probability that spondylolisthesis was aggravated by or during the Veteran's period of active-duty service?

In connection with the foregoing, the examiner is to specifically discuss the Veteran's October 1972 statement to VA describing his back symptoms, in relation to the August 2016 examiner's statement that "if there was more documentation of the veteran being treated, by a physician, for his back pain, within a year or two after service, it would lend itself to support the claim that the veteran suffered an injury while in service."

The examiner is also asked to specifically discuss the July 2005 VA physician's opinion that the Veteran's back disorder was related to an in-service injury. 

The examiner is advised that: 

i) "Aggravation" is a permanent increase in severity, beyond the natural progression of the disorder.

ii) The Board finds that the Veteran's spondylolisthesis is a congenital disease. 

b) Is it at least as likely as not (50 percent probability or greater) that degenerative arthritis of the lumbar spine was incurred in or is otherwise related to the Veteran's period of active-duty service?

c) Is it at least as likely as not (50 percent probability or greater) that multilevel degenerative disc disease was incurred in or is otherwise related to the Veteran's period of active-duty service?

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




